DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
 Response to Arguments
2.	Applicant’s arguments, filed 11/03/2021, with respect to the rejection(s) of claim(s) 1, 3-5, 9-11, 13, and 17 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Houben (WO 2012015498 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

3.	Claims 1, 3-5, 9-11, 13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claims recite the steps of “applying the analysis algorithm to the collected patient data for a plurality of different settings of each parameter; for each setting of the parameters storing a classification of the clinical events obtained by the algorithm executed on the external device” and “adapting the automatically computed proposal to reduce false classifications of clinical events made by the analysis algorithm and increase true classifications when the respective parameter is adjusted according to the proposal”. This is functionally claimed but there are no steps or specifics provided by the specification as to how the algorithm is being used or how the proposal is being adapted to reduce false classifications.
As noted in the MPEP, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 3-5, 9-11, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claims 1 and 11, the Applicant claims “an external device” in the last paragraph of the claim, however, it is unclear if this is the same external device as previously claimed or if this a new external device. For examination purposes, the examiner is interpreting this external device to be the same external device as previously claimed. 
	In regards to claim 10, the claim recites “the external device” however since there are currently two external devices in claim 1 it is unclear which external device is being referenced here. 
	Claims 3-5, 9, 13, and 17 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 3-5, 9-11, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houben (WO 2012015498 A1).
	In regards to claim 1, Houben discloses a method for adjusting parameters of a medical device (Abstract discloses signal processing of a medical device and Par. 0074 discloses adjusting the parameters), the method comprising the following steps: 
collecting patient data of a patient by using the medical device, the medical device including programmable parameters for affecting a function carried out by the medical device (Par. 0050 discloses collecting data from the patient via a sensing module inside of an IMD. Par. 0028 discloses programming the medical device); 
transmitting the patient data to an external device (Par. 0062 discloses transmitting the data to an external device); 
conducting an analysis of the transmitted patient data by carrying out an analysis algorithm on the external device (Par. 0061 discloses analysis algorithms being applied to the data and Par. 0065 discloses all of the data analysis can be performed on an external device as well); 
Par. 0061 discloses applying the algorithms to the data and then classifying the data as above or below a threshold or as asystole or bradycardia); 
using expert knowledge or an expert system to independently process the classifications of the clinical events made by the analysis algorithm executed on the external device to adjudicate them as true or false (Par. 0061 discloses processing the classifications to determine if the classification is true, for example determining if the detected asystole/bradycardia is true of false. See also Par. 0083);
providing an automatically computed proposal to a physician for adjusting at least one of the parameters, or several of said parameters, or all of the parameters based on the analysis (Par. 0061 discloses after determining if the classification was true or false it can store suggestions for the clinician on how to act regarding this classification. See also Par. 0083);
adapting the automatically computed proposal to reduce false classifications of clinical events made by the analysis algorithm and increase true classifications when the respective parameter is adjusted according to the proposal (Par. 0066 discloses the determination of false or true classifications is used to better the system’s ability to reduce false classifications); 
and using an external device to adjust the parameters of the medical device based, at least in part, on the automatically computed proposal (Par. 0070 discloses an example of parameter adjusting to reduce false classifications (i.e. false asystole) once it is determined that a false classification is detected).
	In regards to claim 3, Houben discloses the method according to claim 1, which further comprises carrying out the step of collecting the patient data by using the medical device to measure an ECG of the patient (Par. 0006 discloses ECG is measured).
	In regards to claim 4, Houben discloses the	 method according to claim 1, which further comprises storing the collected patient data in the external device (Par. 0011 discloses external storage mediums).
	In regards to claim 5, Houben discloses the method according to claim 1, which further comprises storing the collected patient data in the external device and recalling for review, at a later time, collected patient data stored in the external device (Par. 0061 discloses the stored data may be recalled for subsequent review).
	In regards to claim 9, Houben discloses the method according to claim 3, wherein the function corresponds to one of: detecting of P, Q, R, S, and T waves in the ECG, detecting of atrial fibrillation in the ECG, detecting of bradycardia in the ECG, detecting of an asystole in the ECG, detecting of a high ventricular rate in the ECG, OR detecting a sudden rate drop in the ECG (Par. 0061 discloses detecting asystole or bradycardia).
	In regards to claim 10, Houben discloses the method according to claim 1, wherein the external device used for adjusting the parameters of the medical device is at least one of: the external device, or another external device or an external data center by wireless programming (Par. 0076 discloses wireless communication between the external device and the medical device).
	In regards to claim 11, Houben discloses a system for adjusting medical parameters (Abstract discloses signal processing of a medical device and Par. 0074 discloses adjusting the parameters), the system comprising
Par. 0050 discloses collecting data from the patient via a sensing module inside of an implantable medical device. Par. 0028 discloses programming the medical device to perform functions);
and an external device configured to receive said collected patient data transmitted by said medical device (Par. 0062 discloses transmitting the data to an external device), 
said external device being configured to conduct an analysis of said transmitted patient data, and said external device being configured to provide a proposal to a physician for adjusting at least one of said parameters, several of said parameters, or all of said parameters using said analysis (Par. 0061 discloses analysis algorithms being applied to the data and Par. 0065 discloses all of the data analysis can be performed on an external device as well. 0061 discloses storing suggestions for the clinician on how to adjust parameters. See also Par. 0083)
said external device being configured to conduct said analysis by executing an analysis algorithm on said external device and applying said algorithm to said collected patient data for a plurality of different settings of each parameter, said external device being configured to store a classification of the clinical events obtained by said algorithm executed on said external device for each setting of said parameters (Par. 0061 discloses applying the algorithms to the data and then classifying the data as above or below a threshold or as asystole or bradycardia); 
the system being configured to receive, as an input, adjudications by a human expert or an expert system as to whether said classification of said respective clinical event made by said algorithm executed on said external device is true or false (Par. 0061 discloses processing the classifications to determine if the classification is true, for example determining if the detected asystole/bradycardia is true of false. See also Par. 0083); 
the system being further configured to adapt said proposal such that false classifications of clinical events made by said algorithm are reduced when said respective parameter is adjusted according to said proposal (Par. 0066 discloses the determination of false or true classifications is used to better the system’s ability to reduce false classifications); 
and an external device being configured to adjust the parameters of the medical device based, at least in part, on said proposal (Par. 0070 discloses an example of parameter adjusting to reduce false classifications (i.e. false asystole) once it is determined that a false classification is detected).
	In regards to claim 13, Houben discloses the system according to claim 11, wherein said collected patient data is an ECG of the patient (Par. 0006 discloses ECG is measured).
	In regards to claim 17, Houben discloses the system according to claim 13, wherein said function corresponds to one of: detecting of P, Q, R, S, and T waves in the ECG, detecting of atrial fibrillation in the ECG, detecting of bradycardia in the ECG, detecting of an asystole in the ECG, detecting of a high ventricular rate in the ECG, OR detecting a sudden rate drop in the ECG (Par. 0061 discloses detecting asystole or bradycardia).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 January 2022